--------------------------------------------------------------------------------


Exhibit 10.101


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of February 1,
2012, by and between Save the World Air, Inc, a Nevada corporation (the
“Company”), whose address is 735 State Street, Suite 500, Santa Barbara,
California 93101, and Greggory M. Bigger (“Executive”), an individual, whose
address is 942 Crestwood Drive, Santa Barbara, California 93105, with reference
to the following:


The Company wishes to employ Executive as its  Chief Financial Officer, and
Executive wishes to accept employment with the Company, all on the terms and
subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
Accordingly, the parties agree as follows:
 
1.           EFFECTIVE DATE AND TERM. Unless sooner terminated as provided in
this Agreement, including as a result of the Company’s early termination of this
Agreement as provided in Section 4 below, the Company shall employ Executive for
an initial term commencing on February 1, 2012 (the “Effective Date”), and
continuing thereafter until the close of business on the day immediately
preceding the first anniversary of the Effective Date.   Thereafter, this
Agreement shall be renewed for successive one year periods unless either party
shall give written notice to the other, not later than December 1st of the
then-current year of the Term that this Agreement shall not be renewed (the
“Expiration Date”). This Agreement shall in all respects terminate on the
Expiration Date, except for those obligations of either party that are expressly
stated to continue after such time or by nature will continue after such time.
The period beginning on the Effective Date and ending on the earlier of the
Expiration Date or the date Executive’s employment under this Agreement actually
terminates is referred to as the “Term.”
 
2.           POSITION AND DUTIES.
 
2.1           General Duties. Executive shall serve as the Company’s  Chief
Financial Officer, and in such capacity shall be one of the Company’s senior
executive officers. Executive’s duties shall be consistent with such position.
In carrying out his duties, Executive shall use Executive’s best efforts,
skills, judgment and abilities, and shall at all times promote the Company’s
interests and perform and discharge well and faithfully, those duties. Executive
shall report directly to the Company’s Chief Executive Officer. In acting on the
Company’s behalf, Executive shall observe and be governed by all of the
Company’s rules and policies, In addition, Executive shall abide by all of the
requirements of the Securities and Exchange Commission, and adhere to the
policies and requests of the Company with respect thereto, as the same may exist
from time to time, applicable to executive officers of public companies.
 
2.2           Full-Time Employment. At all times during the Term, Executive
shall devote Executive’s entire business time, attention and energies to the
Company’s business, and shall furnish services for the Company and for its
subsidiaries, affiliates and divisions. During the Term, Executive shall not
engage in any activity that would materially interfere with or adversely affect
Executive’s performance of Executive’s duties under this Agreement or which
could reasonably be expected to be competitive with or adverse to the business
of the Company or any of its subsidiaries, affiliates or divisions.
 

 
1

--------------------------------------------------------------------------------

 

2.3           Place of Performance. In connection with Executive’s employment
under this Agreement, Executive shall be based at the Company’s offices where
the same are from time to time located during the term of this Agreement, and
which are, on the date hereof, in Santa Barbara, California.
 
3.           COMPENSATION.
 
3.1           “Compensation”. “Compensation” means the Base Salary (as defined
below) and bonus, if any, pursuant to this Section 3.
 
3.2           Base Salary. For all services rendered pursuant to this Agreement
to the Company and any of its subsidiaries and affiliates, commencing on the
Effective Date Executive shall receive a base salary (as may be adjusted from
time to time, the “Base Salary”) of $120,000 per year. On or prior to each
anniversary of the Effective Date, the Company’s Board of Directors, or the
appropriate committee thereof, shall review the performance of the Executive
hereunder and shall consider whether or not to alter the Base Salary; provided
that the Base Salary shall not be reduced unless such reduction is in proportion
to, and on all of the other terms and conditions promulgated in connection with,
a reduction in salaries paid to other senior executives of the Company
generally.
 
3.3           Bonus. Executive shall be eligible to receive an annual cash
bonus, if any, in an amount as shall be determined in the discretion of the
Company’s Board of Directors.  The bonus shall be payable, if at all, on the
anniversary date of employment of each year of the Term; provided that no bonus
shall be payable if the Executive is not, on such payment date, in the employ of
the Company.  Additionally, in connection with Executive’s agreement to serve as
the Company’s Chief Financial Officer, Executive shall be paid, no later than
the Effective Date, a one-time acceptance bonus of $10,000, receipt of which
Executive hereby acknowledges.
 
3.4           Benefits. Executive shall be eligible to receive employee benefits
during the Term, at such times and on such terms and conditions as such benefits
are made available to the senior employees of the Company generally.  In
addition, Executive shall receive paid vacation of four (4) weeks per year.
Executive shall be entitled to participate in the Company’s stock option plan as
determined by the Board of Directors in its sole, full and absolute discretion,
such participation to be in addition to the stock option grant provided for
pursuant to Section 3.7 below. The Company shall provide to the Executive an
unaccountable monthly automobile allowance of $900.00, which amount shall be
payable on the  last day of each month during the Term. Notwithstanding the
provisions of the first sentence of this Section 3.4, the Executive may elect
not to participate in any group health insurance plan which may be offered to
employees of the Company.  If the Executive elects not to participate in such
group health insurance plan, the Executive shall be paid on the last day of each
month during the Term the lesser of (i) the premium the Company would have paid
to include the Executive as a participant in the Company’s group health
insurance plan and (ii) the sums paid by the Executive in connection with
maintaining private health insurance for the Executive.
 
3.5           Expenses. The Company shall reimburse Executive for all reasonable
and ordinary expenses determined in the Company’s sole discretion that Executive
incurs or pays during the Term in performing Executive’s services under this
Agreement.    The Company shall, however, be required to make any such
reimbursement only after Executive presents appropriate written expense
statements, vouchers or such other supporting information in accordance with the
Company’s reimbursement policies, as the Company may adopt from time to time.
The Company shall notify Executive of any dispute with respect to any such
expenses within three months of any request for reimbursement or the expense
shall be classified as non-recoverable. Reimbursements shall be in arrears
unless other arrangements are made in advance.
 

 
2

--------------------------------------------------------------------------------

 

3.6           Payment of Compensation. All Compensation and other amounts
payable to Executive under this Agreement, whether for a period during or after
the Term, shall be paid in such installments and on such schedule as the Company
may from time to time implement for general payroll purposes, provided that the
Base Salary shall be paid at least monthly. Any Base Salary required to be paid
to Executive upon a termination of Executive’s employment in excess of amounts
accrued through the Date of Termination (as defined in Section 4.1.1 below)
shall be paid in the same manner that Base Salary is paid during the Term, but
not more than 30 days from the Date of Termination. Any payments made by the
Company shall be designated by the Company as applied towards Base Salary, bonus
payment or other remuneration as the case may be. Any payments made prior to the
effective date of this Agreement shall not be applied to any calculations called
for in this Agreement.
 
3.7           Stock Option Grant.  As further compensation hereunder, the
Company hereby grants (the “Grant”) Executive an option (the “Option(s)”) to
purchase shares (the “Shares”) of common stock of the Company under the
following terms and conditions:
 
 
A.
Effective Date of Grant:  February 1, 2012;

 
B.
Vesting Commence Date:  February 1, 2012;

 
C.
Exercise Price per Share:  $0.25;

 
D.
Total Number of Shares Subject to the Option:  4,000,000;

 
E.
Type of Option:  Non-Qualified.  Neither the Option nor the underlying Shares
shall be registered with the Securities and Exchange Commission and the Option
and Shares shall constitute “restricted” securities.

 
F.
Exercise Term:  Ten (10) years from the Effective Date of Grant;

 
G.
Vesting Schedule:  Subject to Executive’s continued employment with the Company,
the Option may be exercised within the Exercise Term, in whole or in part, in
accordance with the following vesting schedule:

 

 
i.
500,000 Options shall vest on Effective Date of Grant;

 
ii.
500,000 Options shall vest on February 1, 2013;

 
iii.
1,000,000 Options shall vest on February 1, 2014;

 
iv.
1,000,000 Options shall vest on February 1, 2015; and,

 
v.
1,000,000 Options shall vest on February 1, 2016.

 
Consistent with the foregoing, a Stock Option Grant Agreement, evidencing the
Option shall be entered into between the Company and the Executive.
 
4.           TERMINATION AND COMPENSATION UPON TERMINATION.
 
4.1           Definitions.
 
4.1.1           “Date of Termination” has the following meaning: (a) in the case
of a termination of Executive’s employment pursuant to this Agreement due to
Executive’s death or Disability (as defined below), the date Executive dies or
the date on which it is determined that Executive has suffered a Disability, as
applicable; and (b) in the case of any other termination of Executive’s
employment pursuant to this Agreement, the date specified for termination of
Executive’s employment in the Notice of Termination (as defined below), provided
that the date specified shall be no earlier than the time the Notice of
Termination is delivered.
 

 
3

--------------------------------------------------------------------------------

 

4.1.2           “Notice of Termination” means a written document delivered by
the party terminating this Agreement to the other party that specifies (i) the
section of this Agreement pursuant to which termination is being made and
(ii) (the Date of Termination.
 
4.2           Effectiveness of Termination. Termination of Executive’s
employment, for any reason, shall be effective upon the Date of Termination.
 
4.3           Death. Upon Executive’s death, this Agreement shall automatically
terminate.
 
4.4           Disability. The Company may, acting in its sole and absolute
discretion, terminate Executive’s employment under this Agreement because of
Executive’s Disability by delivering to Executive a Notice of Termination, which
termination shall be effective 30 days after delivery of such Notice of
Termination. For purposes of this Agreement, “Disability” means Executive’s
physical or mental incapacity or illness rendering Executive unable to perform
Executive’s duties under this Agreement on a long-term basis (i) as evidenced by
Executive’s failure or inability to perform Executive’s duties under this
Agreement for a total of 90 days in any 360 day period, or (ii) as determined by
an independent and licensed physician whom the Company selects, or (iii) as
determined without recourse by the Company’s disability insurance carrier, if
any.
 
4.5           Termination by Company Without Cause. The Company may, acting in
its sole and absolute discretion, at any time terminate Executive’s employment
under this Agreement, upon no notice without Cause (as defined below), or for
any reason whatsoever or for no reason, by delivering to Executive a Notice of
Termination.
 
4.6           Termination for Cause. The Company may at any time terminate
Executive’s employment for Cause by delivering to Executive a Notice of
Termination. For purposes of this Agreement, “Cause” means that the Company,
reasonably and in good faith, forms the belief that Executive has (i) committed
any act or omission constituting a material breach of this Agreement;
(ii) engaged in gross negligence or willful misconduct in connection with the
Company’s business; (iii) been convicted of, or plead guilty or nolo contendre
in connection with, fraud or any crime that constitutes a felony or that
involves moral turpitude or theft; or (iv) undertaken any act injurious to the
Company’s business, including insubordination or failure to follow a directive
of any of Executive’s superiors.
 
4.7           Voluntary Termination. Executive may terminate Executive’s
employment with the Company at any time, for any reason whatsoever, by giving
the Company a Notice of Termination, which termination shall be effective on the
sooner of (i) 30 days after delivery of such Notice of Termination or (ii) the
Company’s notice to the Executive that it has accepted the Notice of Termination
delivered by the Executive.
 
4.8           Involuntary Termination. The Company may terminate this Agreement
in conjunction with a Change of Control, merger, acquisition, bankruptcy or
dissolution of the Company. The Company shall pay Executive the amounts provided
for in Section 4.9 below upon any termination pursuant to this Section 4.8.  For
purposes of this Agreement, “Change of Control” means the occurrence of one or
more of the following events:
 

 
4

--------------------------------------------------------------------------------

 

(i)           the consummation of a merger or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than fifty
percent (50%) of the combined voting power of the continuing or surviving
entity’s securities outstanding immediately after such merger, consolidation or
other reorganization is owned by persons who were not stockholders of the
Company immediately prior to such merger, consolidation or other reorganization;
or
 
(ii)           the sale, transfer or other disposition of all or substantially
all of the Company’s assets.
 
4.9           Payment Upon Termination. If Executive’s employment under this
Agreement is terminated by the Company or Executive for any reason or no reason,
Executive (or in the case of Executive’s death, Executive’s estate or other
legal representative) shall be entitled only to receive all Compensation that
has accrued through the Date of Termination, and all unvested Options shall be
canceled and be of no further force or effect.
 
4.10        Effect of Termination. The amounts payable to Executive pursuant to
Section 4.9 upon a termination of Executive’s employment shall upon payment
constitute full and complete satisfaction of the Company’s obligations to
Executive in connection with this Agreement and the Company’s employment of
Executive. Executive shall have no further rights or remedies with respect to or
against the Company in connection with this Agreement or the Company’s
employment of Executive. Notwithstanding anything to the contrary in this
Agreement, Executive’s representations, warranties, covenants, duties and other
obligations set forth under Sections 5, 6, 7, 10 and 11 of this Agreement shall
survive and continue after any termination of this Agreement, regardless of the
reason for the termination.
 
5.           Work Made For Hire.
 
5.1           Assignment.  Executive and/or designates of the Executive shall
promptly and fully inform the Company of, and disclose to the Company, any and
all ideas, processes, trademarks, trade names, service marks, service mark
applications, copyrights, mask work rights, fictitious business names,
technology, patents, know-how, trade secrets, computer programs, original works
of authorship, formulae, concepts, themes, inventions, designs, creations, new
works, derivative works and discoveries, and all applications, improvements,
rights and claims related to any the foregoing, and all other intellectual
property, proprietary rights and work product, whether or not patentable or
copyrightable, registered or unregistered or domestic or foreign, and whether or
not relating to a published work, that Executive develops, makes, creates,
conceives or reduces to practice during the Term, whether alone or in
collaboration with others (collectively, “Invention Ideas”). Executive hereby
assigns to the Company exclusively in perpetuity throughout the world all right,
title and interest (choate or inchoate) in (i) the Invention Ideas, (ii) all
precursors, portions and work in progress with respect thereto and all
inventions, works of authorship, mask works, technology, information, know-how,
materials and tools relating thereto or to the development, support or
maintenance thereof and (iii) all copyrights, patent rights, trade secret
rights, trademark rights, mask works rights, sui generis database rights and all
other intellectual and industrial property rights of any sort and all business,
contract rights, causes of action, and goodwill in, incorporated or embodied in,
used to develop, or related to any of the foregoing (collectively “Intellectual
Property”). All copyrightable Invention Ideas are intended by Executive to be a
“work-made-for-hire” by Executive for the Company and owned by the Company
pursuant to Section 201 (b) of Title 17 of the United States Code.  Executive
shall do and perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the Company may reasonably request
in order to obtain patent or copyright registration on all Invention Ideas and
Intellectual Property, and shall execute and deliver all documents, instruments
and agreements, including the formal execution of an assignment of copyright
and/or patent application or issued patent, and do all things necessary or
requested by the Company, in order to enable the Company to ultimately and
finally obtain and enforce full and exclusive title to all Invention Ideas and
Intellectual Property and all rights assigned pursuant to this Section 5.
Executive hereby appoints the Company as Executive’s irrevocable
attorney-in-fact for the purpose of executing and delivering all such documents,
instruments and agreements, and performing all such acts, with the same legal
force and effect as if executed and delivered and taken by Executive.
 

 
5

--------------------------------------------------------------------------------

 



 
5.2           License.  If for any reason the foregoing assignment is determined
to be unenforceable Executive grants to the Company a perpetual, irrevocable,
worldwide, royalty-free, exclusive, sub-licensable right and license to exploit
and exercise all such Invention Ideas and Intellectual Property.
 
5.3           Presumptions.  Because of the difficulty of establishing when
Executive first conceives of or develops Intellectual Property, proprietary
rights or work product or whether such Intellectual Property, proprietary rights
or work product results from access to the Company’s confidential and
proprietary information or equipment, facilities or data, Executive agrees that
any Intellectual Property, proprietary rights and work product shall be presumed
to be an Invention Idea if it is conceived, developed, used, sold, exploited or
reduced to practice by Executive or with the aid of Executive within one year
after the termination of Executive’s employment with the Company. Executive can
rebut that presumption if Executive proves that the Intellectual Property,
proprietary rights and work product (i) was first conceived or developed after
termination of Executive’s employment with and by the Company; (ii) was
conceived or developed entirely on Executive’s own time without using the
Company’s equipment, supplies, facilities or confidential and proprietary
information; and (iii) did not result from any work performed by Executive for
or on behalf of the Company.
 
5.4           Exclusions.  Executive acknowledges that there is no intellectual
property, proprietary right or work product that Executive desires not to be
deemed Invention Ideas or Intellectual Property and thus to exclude from the
above provisions of this Agreement. To the best of Executive’s knowledge, there
is no other existing contract in conflict with this Agreement or any other
contract to assign ideas, processes, trademarks, service marks, inventions,
technology, computer programs, original works of authorship, designs, formulas,
discoveries, patents or copyrights that is now in existence between Executive
and any other person or entity.
 
5.5           Labor Code.  This Section 5 shall not operate to require Executive
to assign to the Company any of Executive’s rights to inventions, intellectual
properties or work products that would not be assignable under the provisions of
California Labor Code Section 2870. Executive represents and warrants to the
Company that this paragraph constitutes the Company’s written notification to
Executive of the provisions of Section 2870 of the California Labor Code, and
Executive represents and warrants to the Company that Executive has reviewed
Section 2870 of the California Labor Code.
 

 
6

--------------------------------------------------------------------------------

 



 
 
6.
UNFAIR COMPETITION AND PROTECTION OF PROPRIETARY INFORMATION.

 
6.1           Proprietary Information.  Executive shall not at any time
(including after Executive’s employment with the Company terminates) divulge,
furnish or make accessible to anyone any of the Company’s Proprietary
Information, or use in any way any of the Company’s Proprietary Information
other than as reasonably required to perform Executive’s duties under this
Agreement. Executive shall not undertake any other acts or omissions that would
reduce the value to the Company of the Company’s Proprietary Information. The
restrictions on Executive’s use of the Company’s Proprietary Information shall
not apply to knowledge or information that Executive can prove is part of the
public domain through no fault of Executive. Executive agrees that such
restrictions are fair and reasonable.
 
6.2           Injunctive Relief.  Executive agrees that the Company’s
Proprietary Information constitutes a unique and valuable asset of the Company
that the Company acquired at great time and expense, and which is secret and
confidential and will only be available to or communicated to Executive in
confidence in the course of Executive’s provision of services to the Company.
Executive also agrees that any disclosure or other use of the Company’s
Proprietary Information other than for the Company’s sole benefit would be
wrongful, would constitute unfair competition and will cause irreparable and
incalculable harm to the Company and to its subsidiaries, affiliates and
divisions. In addition to all other remedies the Company may have, it shall have
the right to seek and obtain appropriate injunctive and other equitable relief,
including emergency relief, to prevent any violations of this Section 6.
 
6.3           Non-Solicitation.  Executive agrees that the Company’s employees
constitute a valuable asset of the Company. Executive agrees that Executive
shall not, during the Term and for a period of two years thereafter, directly or
indirectly, for Executive or on behalf of any other person or entity, solicit
any person who was an employee of or consultant to the Company (at any time
while Executive is performing any services for the Company, or at any time
within twelve months prior to or after such solicitation) for a competing
business or otherwise induce or attempt to induce any such persons to terminate
their employment or relationship with the Company or otherwise to disrupt or
interfere, or attempt to disrupt or interfere, with the Company’s employment or
relationships with such persons. Executive agrees that any such solicitation,
inducement or interference would be wrongful and would constitute unfair
competition, and will cause irreparable and incalculable harm to the Company.
Further, Executive shall not engage in any other unfair competition with the
Company. Executive agrees that such restrictions are fair and reasonable.
 
6.4           Privacy.  Executive recognizes and agrees that Executive has no
expectation of privacy with respect to Company’s telecommunications, networking
or information processing systems (including stored computer files, e-mail
messages and voice messages), and that Executive’s activity, and any files or
messages, on or using any of those systems may be monitored at any time without
notice.
 
6.5           Definition.  As used in this Agreement, “Company’s Proprietary
Information” means any knowledge, trade secrets (including “trade secrets” as
defined in Section 3426.1 of the California Civil Code), Invention Ideas,
proprietary rights or proprietary information, intangible assets or property,
and other intellectual property (whether or not copyrighted or copyrightable or
patented or patentable), information and materials (including processes,
trademarks, trade names, service marks, service mark applications, copyrights,
mask work rights, technology, patents, patent applications and works of
authorship), in whatever form, including electronic form, and all goodwill
relating or appurtenant thereto, owned or licensed by the Company or any of its
subsidiaries, affiliates or divisions, or directly or indirectly useful in any
aspect of the business of the Company or its subsidiaries, affiliates or
divisions, whether or not marked as confidential or proprietary and whether
developed by Executive, by the Company or its subsidiaries, affiliates or
divisions or by others. Without limiting the foregoing, the Company’s
Proprietary Information includes (a) the names, locations, practices and
requirements of any of the Company’s customers, prospective customers, vendors,
suppliers and personnel and any other persons having a business relationship
with the Company; (b) confidential or secret development or research work of the
Company or its subsidiaries, affiliates or divisions, including information
concerning any future or proposed services or products; (c) the Company’s
accounting, cost, revenue and other financial records and documents and the
contents thereof; (d) the Company’s documents, contracts, agreements,
correspondence and other similar business records; (e) confidential or secret
designs, software code, know how, processes, formulae, plans and devices; and
(f) any other confidential or secret aspect of the business of the Company or
its subsidiaries, affiliates or divisions.
 

 
7

--------------------------------------------------------------------------------

 

7.           RESTRICTION OF EXECUTIVE’S ACTIVITIES. During the Term, including
any period during which the Company is making any payments to Executive pursuant
to this Agreement, neither Executive nor any person or entity acting with or on
Executive’s behalf, nor any person or entity under the control of or affiliated
with Executive, shall, directly or indirectly, in any way Compete with the
Company. Executive agrees that, if Executive has any business to transact on
Executive’s own account that is similar to the business entrusted to Executive
by the Company, Executive shall notify the Company and always give preference to
the Company’s business. Executive agrees that such restrictions are fair and
reasonable. For purposes of this Agreement, “Compete” means doing any of the
following: (i) selling products or services to any person or entity that was or
is (at any time, including during the Term and the period when the provisions of
this paragraph are in effect) a client or customer of the Company (or its
subsidiaries, affiliates or divisions) or on a list of prospective clients or
customers of the Company, or calling on, soliciting, taking away or accepting
any such person or entity as a client or customer, or any attempt or offer to do
any of the foregoing; (ii) entering into, or any attempt or offer to enter into,
any business, enterprise or activity that is in any way similar to or otherwise
competitive with the business that the Company (or its subsidiaries, affiliates
or divisions) conducted at any time during the Term or any time the provisions
of this paragraph are in effect, or (iii) directly or indirectly assisting any
person or entity to take or attempt or offer to take any of the actions
described in the foregoing clauses (i) or (ii).
 
8.           NOTICES. Any notice, statement, request or consent made hereunder
shall be in writing and shall be given as follows: (a) to Executive by Federal
Express, or any other nationally recognized overnight carrier, addressed to
Executive at his address stated as set forth in the preamble paragraph of this
Agreement or at such other address as Executive may designate by notice to the
Company as provided herein, and (b) to the Company by Federal Express or any
other nationally recognized overnight carrier to the Company’s s address stated
as set forth in the preamble paragraph of this Agreement or to such other
address as the Company may designate by notice to Executive as provided herein.
Any such communication shall be deemed to have been given to Executive or the
Company on the first business day following that mailing. In addition, any such
communication may also be given by (i) personal delivery which shall be deemed
to have been given upon delivery; (ii) facsimile which shall be deemed to have
been given upon telephonic confirmation of successful transmission; or
(iii) first class certified mail, return receipt requested, postage prepaid,
addressed to the party to whom that notice is to be given and when notice is
given in this manner it shall be deemed received on the third day after that
notice was deposited with the United States Postal Service.
 

 
8

--------------------------------------------------------------------------------

 

9.           ASSIGNMENT; SUCCESSORS.
 
9.1           By Company. This Agreement is fully assignable by the Company to
any person or entity, including any successor entity; provided, however, that
any such person or entity shall assume the Company’s obligations under this
Agreement in accordance with its terms.
 
9.2           By Executive. Executive may not assign this Agreement or any part
of this Agreement without the Company’s prior written consent, which consent may
be given or withheld by the Company acting in its sole and absolute discretion.
 
10.           REMEDIES.
 
10.1           Uniform Trade Secrets Act. If Executive breaches any provision of
Section 6 of this Agreement, the Company shall have the right to invoke any and
all remedies provided under the California Uniform Trade Secrets Act (California
Civil Code §§3426, et seq.) or other statutes or common law remedies of similar
effect.
 
10.2           Non-Exclusive Remedies. The remedies provided to the Company in
this Section 10 are cumulative, and not exclusive of any other remedies that may
be available to the Company.
 
10.3           Arbitration. Any controversy, dispute or claim between the
parties to this Agreement, including any claim arising out of, in connection
with, or in relation to the formation, interpretation, performance or breach of
this Agreement or Executive’s employment with the Company, shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Section and the then most applicable rules of the American Arbitration
Association, except as modified by this Section 10.3, but only if one (or both)
of the parties requests such arbitration. The arbitrator shall be bound by the
express provisions of this Agreement and by the laws of the jurisdiction chosen
by the parties to be the law governing the interpretation of this Agreement. The
arbitrator shall permit such discovery as required by applicable law and as
sufficient to adequately arbitrate Executive’s statutory claims (if any have
been asserted), including access to essential documents and witnesses where
required by applicable law. Judgment upon any award rendered by the arbitrator
may be entered by any state or federal court having jurisdiction thereof.
Notwithstanding the foregoing, to the extent permitted by applicable law either
party may in an appropriate manner apply to a court pursuant to California Code
of Civil Procedure Section 1281.8, or any comparable provision, for provisional
relief, including a temporary restraining order or a preliminary or permanent
injunction (such as specified in Section 10.1 of this Agreement), on the ground
that the award to which the applicant may be entitled in arbitration may be
rendered ineffectual without provisional relief. Nor shall anything in this
Section 10 (to the extent permitted by applicable law) prevent any party from
(i) joining any party as a defendant in any action brought by or against a third
party; (ii) bringing an action in court to effect any attachment or garnishment;
or (iii) bringing an action in court to compel arbitration as required by this
Section 10.
 
If the parties are unable to agree upon an arbitrator, the parties shall select
a single arbitrator from a list of nine arbitrators drawn by the parties at
random from a list of retired judges. If the parties are unable to agree upon an
arbitrator from the list so drawn, then the parties shall each strike names
alternately from the list, with the first strike being determined by lot. After
each party has used four strikes, the remaining name on the list shall be the
arbitrator. If such person is unable to serve for any reason, the parties shall
repeat this process until an arbitrator is selected.
 

 
9

--------------------------------------------------------------------------------

 



 
This agreement to resolve any disputes by binding arbitration shall extend to
claims against any parent, subsidiary or affiliate of each party, and, when
acting within such capacity, any officer, director, shareholder, employee or
agent of each party, or of any of the above, and shall apply as well to claims
arising out of state and federal statutes and local ordinances as well as to
claims arising under the common law. In the event of a dispute subject to this
Section 10 the parties shall be entitled to reasonable discovery subject to the
discretion of the arbitrator. The remedial authority of the arbitrator shall be
the same as, but no greater than, would be the remedial power of a court having
jurisdiction over the parties and their dispute. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that he or she would be entitled to
summary judgment if the matter had been pursued in court litigation.
 
The fees and costs of the arbitrator shall be borne equally by the Company and
Executive, and the prevailing party shall be entitled to reimbursement for legal
fees and costs incurred by the other.
 
The arbitrator shall render an award and written opinion, and the award shall be
final and binding upon the parties.
 
Any arbitration shall take place in the county of Los Angeles, California.
 
THE PARTIES UNDERSTAND THAT BY AGREEING TO ARBITRATE IN THE MANNER REQUIRED BY
THIS SECTION 10, THEY ARE WAIVING THEIR RIGHTS TO HAVE ANY DISPUTE ARISING OUT
OF THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY TRIED BEFORE AND
ADJUDICATED BY A JURY, INCLUDING DISPUTES RELATING TO ANY CLAIM EXECUTIVE MAY
HAVE FOR UNLAWFUL TERMINATION OF HER EMPLOYMENT OR FOR A VIOLATION OF ANY
FEDERAL, STATE OR OTHER LAW OR STATUTORILY PROTECTED RIGHTS, (SUCH AS, WITHOUT
LIMITATION, AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, 29 U.S.C. §§
621-634; OLDER WORKERS BENEFIT PROTECTION ACT, AS AMENDED, 29 U.S. §§ 621, 623;
TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED, 42 U.S.C. §§
2000E-2000E-17; THE FAIR LABOR STANDARDS ACT OF 1938 AS AMENDED; THE EQUAL PAY
ACT OF 1963, AS AMENDED, 29 U.S.C. §§ 206(D); THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED, 29 U.S.C. §§ 1001-1461; THE WORKER ADJUSTMENT
AND RETRAINING NOTIFICATION ACT, AS AMENDED, 29 U.S.C. § 2101 ET SEQ.; THE
NATIONAL LABOR RELATIONS ACT, AS AMENDED, 29 U.S.C. §§ 151-169; FAMILY AND
MEDICAL LEAVE ACT OF 1993, AS AMENDED, 29 U.S.C. § 825 ET SEQ. AMERICANS WITH
DISABILITY ACT OF 1990, AS AMENDED, 42 U.S.C. §§ 12101 ET. SEQ.; INFLICTION OF
EMOTIONAL DISTRESS, DEFAMATION, PERSONAL INJURY AND BREACH OF CONTRACT, WHICH
INCLUDE DISCRIMINATION ON THE BASIS OF AGE, RACE, GENDER, DISABILITY, ETHNIC
ORIGIN OR SEXUAL ORIENTATION). NEVERTHELESS, BOTH PARTIES AGREE TO WAIVE ALL
SUCH RIGHTS THEY MAY HAVE TO A JURY TRIAL AND TO SUBMIT ALL SUCH DISPUTES TO
BINDING ARBITRATION IN ACCORDANCE WITH THE TERMS OF THIS SECTION 10.
 

                 
Company
 
/s/            
     
Executive
 
/s/           
   
(initials)
         
(initials)
                 

 


 

 
10

--------------------------------------------------------------------------------

 

 
11.           NO CONFLICT. Executive represents and warrants that neither his
execution of this Agreement nor his performance under this Agreement will
(i) violate, conflict with or result in a breach of any provision of, or
constitute a default (or an event that, with notice or lapse of time, or both,
would constitute a default) under, any contract or other obligation to which
Executive is a party or by which he is bound; or (ii) violate any judgment or
other order applicable to Executive. Executive shall indemnify, defend and hold
harmless the Company from and against any and all claims, liabilities, lawsuits,
judgments, losses, costs, fees and expenses (including reasonable attorneys’
fees, costs and expenses) that the Company or any of its agents, affiliates,
employees, shareholders, officers or directors may suffer or incur as a result
of Executive’s breach or alleged or threatened breach of any of the
representations and warranties set forth in this paragraph.
 
12.           GENERAL.
 
12.1           Captions. The section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
 
12.2           Entire Agreement. This Agreement sets forth the entire agreement
and understanding of the parties with regard to the subject matter hereof and
supersedes all prior agreements, arrangements and understandings, written or
oral, between the parties.
 
12.3           Amendments; Waivers. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms or covenants of this
Agreement may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance. The
failure of either party at any time or times to require performance of any
provision of this Agreement shall in no manner affect such party’s right at a
later time to enforce such performance. No waiver by either party of the breach
of any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.
 
12.4           No Other Representations. No representation, promise or
inducement has been made by either party that is not embodied in this Agreement,
and neither party shall be bound by or be liable for any alleged representation,
promise or inducement not so set forth.
 
12.5           Severability. If any of the provisions of this Agreement are
determined to be unlawful or otherwise unenforceable, in whole or in part, such
determination shall not affect the validity of the remainder of this Agreement,
and this Agreement shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible and, with respect to reformation of
any provision of Section 10, to ensure that the resolution of all conflicts
between the parties (including those arising out of statutory claims) shall be
resolved by neutral, binding arbitration. If a court should find that any
provision set forth in Section 10 is not absolutely binding, the parties intend
that any arbitration decision and award with respect to this Agreement be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact, and treated as determinative to the maximum extent permitted by
law.
 
12.6           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which, when
taken together, shall be deemed to constitute one and the same agreement.  This
agreement may be executed and sent via facsimile or e-mail, each of which shall
be deemed an original.
 

 
11

--------------------------------------------------------------------------------

 

12.7           Withholding. Notwithstanding anything in this Agreement to the
contrary, all payments that the Company is required to make under this Agreement
to Executive or Executive’s estate or beneficiaries shall be subject to the
withholding of such amounts relating to taxes as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.
 
12.8           Tax Consequences. The Company shall have no obligation to any
person entitled to the benefits of this Agreement with respect to any tax
obligation any such person incurs as a result of or attributable to this
Agreement, including any supplemental agreements, stock option plans or employee
benefit plans, or arising from any payments made or to be made under this
Agreement or thereunder.
 
12.9           Consent to Jurisdiction. The parties to this Agreement agree that
all actions or proceedings arising directly or indirectly from this Agreement
shall be arbitrated or litigated before arbitrators or in courts having a situs
within Loa Angeles, California; hereby consent to the jurisdiction of any local,
state or federal court in which such an action or proceeding is commenced that
is located in Los Angeles County, California; agree not to disturb such choice
of forum (including waiving any argument that venue in any such forum is not
convenient); agree that any litigation initiated by any party hereto in
connection with this Agreement may be venued in either the state or federal
courts located in Los Angeles County, California; and agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
12.10        Gender References. References in this Agreement to any gender shall
include the masculine, feminine and neuter genders.
 
12.11         Construction. In all instances when appearing in this Agreement,
the terms “including,” “include” and “includes” shall be deemed to be followed
by “without limitation.”
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 

 
SAVE THE WORLD AIR, INC.
     
By:  /s/ Cecil Bond Kyte
 
      Cecil Bond Kyte
 
Title:  Chief Executive Officer
     
EXECUTIVE
     
/s/ Greggory M. Bigger
 
Greggory M. Bigger

 
 
 
12

--------------------------------------------------------------------------------